Exhibit 10.1

EXECUTION COPY

 

THE INTERPUBLIC GROUP OF COMPANIES, INC.

4.25 % Convertible Senior Notes Due 2023

 

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of November 15, 2006 by and between The Interpublic Group of Companies, Inc.,
a Delaware corporation (the “Company”), and UBS Securities LLC, as the dealer
manager (the “Dealer Manager”), in connection with an offer by the Company of up
to $400 million aggregate principal amount of its 4.25% Convertible Senior Notes
due 2023 (the “New Notes”) to certain holders of the Company’s 4.50% Convertible
Senior Notes due 2023 (the “Existing Notes”) in exchange transactions exempt
from the registration requirements of the Securities Act, pursuant to the Dealer
Manager Agreement, dated as of November 13, 2006, between the Company and the
Dealer Manager (the “Dealer Manager Agreement”). The New Notes are issued
pursuant to an indenture, dated as of November 15, 2006, between the Company and
The Bank of New York, as trustee (the “Trustee”), as amended and supplemented by
the First Supplemental Indenture thereto, dated as of November 15, 2006 (the
“Indenture”). In order to induce the Dealer Manager to enter into the Dealer
Manager Agreement, the Company has agreed to provide the registration rights set
forth in this Agreement. The execution of this Agreement is a condition to the
closing under the Dealer Manager Agreement.

 

1.

Certain Definitions.

For purposes of this Registration Rights Agreement, the following terms shall
have the following meanings:

 

(a)          “Additional Amounts” has the meaning assigned thereto in Section
2(d).

(b)          “Additional Amounts Payment Date” has the meaning assigned thereto
in Section 2(d).

(c)          “Affiliate” shall have the meaning specified in Rule 405 under the
Securities Act and the terms “controlling” and “controlled” shall have meanings
correlative thereto.

(d)          “Agreement” has the meaning specified in the first paragraph of
this Agreement.

(e)          “Applicable Conversion Price” means, as of any date of
determination, $1,000 divided by the Conversion Rate in effect as of such date
of determination.

(f)           “Business Day” means each Monday, Tuesday, Wednesday, Thursday and
Friday that is not a day on which banking institutions in The City of New York
are authorized or obligated by law or executive order to close.

 



 


--------------------------------------------------------------------------------



 

 

(g)          “Commission” means the Securities and Exchange Commission, or any
other federal agency at the time administering the Exchange Act or the
Securities Act, whichever is the relevant statute for the particular purpose.

(h)          “Company” has the meaning specified in the first paragraph of this
Agreement.

(i)           “Conversion Rate” shall have the meaning assigned such term in the
Indenture.

(j)           “Dealer Manager” has the meaning specified in the first paragraph
of this Agreement.

(k)          “Dealer Manager Agreement” has the meaning specified in the first
paragraph of this Agreement.

(l)           “Deferral Notice” has the meaning assigned thereto in Section
3(b).

(m)         “Deferral Period” has the meaning assigned thereto in Section 3(b).

(n)         “Effective Period” has the meaning assigned thereto in Section 2(a).

(o)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

(p)          “Exchange Date” means the date on which the New Notes are initially
issued.

(q)          “Exempted Exchange Material” has the meaning specified in the
Dealer Manager Agreement.

(r)           “Exempted Exchanges” has the meaning specified in the Dealer
Manager Agreement.

(s)          “Existing Notes” ” has the meaning specified in the Dealer Manager
Agreement.

(t)           “Filing Deadline” has the meaning assigned thereto in Section
2(a).

(u)           “Holder” means each holder, from time to time, of Registrable
Securities.

(v)          “Indenture” has the meaning specified in the first paragraph of
this Agreement.

(w)          “Losses” has the meaning assigned thereto in Section 6(d).

(x)           “Material Event” has the meaning assigned thereto in Section
3(a)(iv).

 

 

2

 


--------------------------------------------------------------------------------



 

 

(y)          “Majority Holders” shall mean, on any date, holders of the majority
of the Shares constituting Registrable Securities; for the purposes of this
definition, Holders of Notes constituting Registrable Securities shall be deemed
to be the Holders of the number of Shares into which such Notes are or would be
convertible as of such date.

(z)          “NASD” shall mean the National Association of Securities Dealers,
Inc.

(aa)        “NASD Rules” shall mean the Conduct Rules and the By-Laws of the
NASD.

(bb)       “New Notes” has the meaning specified in the first paragraph of this
Agreement.

(cc)        “Notice and Questionnaire” means a written notice delivered to the
Company containing substantially the information called for by the Form of
Selling Securityholder Notice and Questionnaire attached as Annex A to the
Offering Memorandum.

(dd)       “Notice Holder” means, on any date, any Holder that has delivered a
Notice and Questionnaire to the Company on or prior to such date.

(ee)        “Offering Memorandum” means the Offering Memorandum dated
November 13, 2006.

(ff)         “Person” means a corporation, association, partnership,
organization, business, individual, government or political subdivision thereof
or governmental agency.

(gg)       “Prospectus” means the prospectus included in any Shelf Registration
Statement (including, without limitation, a prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A or Rule 430B under the
Securities Act), as amended or supplemented by any amendment or prospectus
supplement, including post-effective amendments, and all materials incorporated
by reference or explicitly deemed to be incorporated by reference in such
Prospectus.

(hh)       “Registrable Securities” means the Securities; provided, however,
that such Securities shall cease to be Registrable Securities when (i) in the
circumstances contemplated by Section 2(a), a registration statement registering
such Securities under the Securities Act has been declared or becomes effective
and such Securities have been sold or otherwise transferred by the Holder
thereof pursuant to such effective registration statement; (ii) such Securities
are sold pursuant to Rule 144 under circumstances in which any legend borne by
such Securities relating to restrictions on transferability thereof, under the
Securities Act or otherwise, is removed or such Securities are eligible to be
sold pursuant to Rule 144(k) or any successor provision; or (iii) such
Securities shall cease to be outstanding (including, in the case of the New
Notes, upon conversion into Shares).

(ii)        “Registration Default” has the meaning assigned thereto in Section
2(d).

 

 

3

 


--------------------------------------------------------------------------------



 

 

(jj)        “Registration Expenses” has the meaning assigned thereto in Section
5.

(kk)       “Rule 144,” “Rule 405” and “Rule 415” means, in each case, such rule
as promulgated under the Securities Act.

(ll)        “Securities” means, collectively, the New Notes and the Shares.

(mm)     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

(nn)       “Shares” means the shares of common stock of the Company, par value
$0.10 per share, into which the New Notes are convertible or that have been
issued upon any conversion from New Notes into common stock of the Company.

(oo)       “Shelf Registration Statement” means the shelf registration statement
referred to in Section 2(a), as amended or supplemented by any amendment or
supplement, including post-effective amendments, and all materials incorporated
by reference or explicitly deemed to be incorporated by reference in such Shelf
Registration Statement.

(pp)       “Trust Indenture Act” means the Trust Indenture Act of 1939, or any
successor thereto, and the rules, regulations and forms promulgated thereunder,
all as the same shall be amended from time to time.

(qq)       “Trustee” shall have the meaning assigned such term in the Indenture.

Unless the context otherwise requires, any reference herein to a “Section” or
“clause” refers to a Section or clause, as the case may be, of this Agreement,
and the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Section or
other subdivision. Unless the context otherwise requires, any reference to a
statute, rule or regulation refers to the same (including any successor statute,
rule or regulation thereto) as it may be amended from time to time.

 

 

2.

Registration Under the Securities Act.

(a)          The Company agrees to file under the Securities Act as promptly as
practicable but in any event within 210 days after the Exchange Date (the
“Filing Deadline”) a shelf registration statement providing for the registration
of, and the sale on a continuous or delayed basis by the Holders of, all of the
Registrable Securities, pursuant to Rule 415 or any similar rule that may be
adopted by the Commission. The Company agrees to use its reasonable efforts to
cause the Shelf Registration Statement to become or be declared effective within
120 days after the Filing Deadline and to keep such Shelf Registration Statement
continuously effective until the earlier of (i) the second anniversary of the
filing of the Shelf Registration Statement or (ii) such time as there are no
longer any Registrable Securities outstanding (the “Effective Period”). None of
the Company’s securityholders (other than Holders of Registrable Securities)
shall have the right to include any of the Company’s securities in the Shelf
Registration Statement.

 

 

4

 


--------------------------------------------------------------------------------



 

 

(b)          The Company further agrees that it shall cause the Shelf
Registration Statement and the related Prospectus and any amendment or
supplement thereto, as of the effective date of the Shelf Registration Statement
or such amendment or supplement, (i) to comply in all material respects with the
applicable requirements of the Securities Act; and (ii) not to contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein (in the
case of the Prospectus, in the light of the circumstances under which they were
made) not misleading, and the Company agrees to furnish to the Holders of the
Registrable Securities copies of any supplement or amendment prior to its being
used or promptly following its filing with the Commission. If the Shelf
Registration Statement, as amended or supplemented from time to time, ceases to
be effective for any reason at any time during the Effective Period (other than
because all Registrable Securities registered thereunder shall have been sold
pursuant thereto or shall have otherwise ceased to be Registrable Securities),
the Company shall use its reasonable best efforts to obtain the prompt
withdrawal of any order suspending the effectiveness thereof.

(c)          Each Holder of Registrable Securities agrees that if such Holder
wishes to sell Registrable Securities pursuant to the Shelf Registration
Statement and related Prospectus, it will do so only in accordance with this
Section 2(c) and Section 3(b). Each Holder of Registrable Securities wishing to
sell Registrable Securities pursuant to the Shelf Registration Statement and
related Prospectus agrees to deliver a Notice and Questionnaire to the Company
at least three (3) Business Days prior to any intended distribution of
Registrable Securities under the Shelf Registration Statement. From and after
the date the Shelf Registration Statement is declared effective, the Company
shall, as promptly as is practicable and commercially reasonable after the date
a Notice and Questionnaire is delivered (i) if required by applicable law, file
with the Commission a post-effective amendment to the Shelf Registration
Statement or prepare and, if required by applicable law, file a supplement to
the related Prospectus or a supplement or amendment to any document incorporated
therein by reference or file any other required document so that the Holder
delivering such Notice and Questionnaire is named as a selling security holder
in the Shelf Registration Statement and the related Prospectus in such a manner
as to permit such Holder to deliver such Prospectus to purchasers of the
Registrable Securities in accordance with applicable law and, if the Company
shall file a post-effective amendment to the Shelf Registration Statement, use
its reasonable best efforts to cause such post-effective amendment to be
declared effective under the Securities Act as promptly as is practicable; (ii)
provide such Holder copies of any documents filed pursuant to Section 2(c)(i);
and (iii) notify such Holder as promptly as practicable after the effectiveness
under the Securities Act of any post-effective amendment or any amendment or
supplement to the Prospectus, each filed pursuant to Section 2(c)(i); provided
that if such Notice and Questionnaire is delivered during a Deferral Period, the
Company shall so inform the Holder delivering such Notice and Questionnaire and
shall take the actions set forth in clauses (i), (ii) and (iii) above upon
expiration of the Deferral Period in accordance with Section 3(b).
Notwithstanding anything contained herein to the contrary, the Company shall be
under no obligation to name any Holder that is not a Notice Holder as a selling
securityholder in any Shelf Registration Statement or related Prospectus;
provided, however, that any Holder that becomes a Notice Holder pursuant to the
provisions of this Section 2(c) (whether or not

 

 

5

 


--------------------------------------------------------------------------------



 

such Holder was a Notice Holder at the time the Shelf Registration Statement was
declared effective) shall be named as a selling securityholder in the Shelf
Registration Statement or related Prospectus in accordance with the requirements
of this Section 2(c).

(d)          If any of the following events (any such event a “Registration
Default”) shall occur, then liquidated damages (the “Additional Amounts”) shall
become payable to Holders in respect of the Securities as follows:

(i)           if the Shelf Registration Statement is not filed with the
Commission within 210 days following the Exchange Date, then commencing on the
211th day after the Exchange Date, Additional Amounts shall accrue on the
principal amount of the outstanding New Notes that are Registrable Securities
and on the Applicable Conversion Price of any outstanding Shares that are
Registrable Securities at a rate of 0.25% per annum for the first 30 days
following such 211th day and at a rate of 0.50% per annum thereafter; or

(ii)          if the Shelf Registration Statement is not declared effective by
the Commission within 120 days following the Filing Deadline, then commencing on
the 121st day after the Filing Deadline, Additional Amounts shall accrue on the
principal amount of the outstanding New Notes that are Registrable Securities
and on the Applicable Conversion Price of any outstanding Shares that are
Registrable Securities at a rate of 0.25% per annum for the first 30 days
following such 121st day and at a rate of 0.50% per annum thereafter; or

(iii)        if the Shelf Registration Statement has been declared effective but
such Shelf Registration Statement ceases to be effective at any time during the
Effective Period (other than pursuant to Section 3(b) hereof), then commencing
on the day such Shelf Registration Statement ceases to be effective, Additional
Amounts shall accrue on the principal amount of the outstanding New Notes that
are Registrable Securities and on the Applicable Conversion Price of any
outstanding Shares that are Registrable Securities at a rate of 0.25% per annum
for the first 30 days following such date on which the Shelf Registration
Statement ceases to be effective and at a rate of 0.50% per annum thereafter; or

(iv)         if the aggregate duration of Deferral Periods in any period exceeds
the number of days permitted in respect of such period pursuant to Section 3(b)
hereof, then commencing on the day the aggregate duration of Deferral Periods in
any period exceeds the number of days permitted in respect of such period (and
again on the first day of any subsequent Deferral Period during such period),
Additional Amounts shall accrue on the principal amount of the outstanding Notes
that are Registrable Securities and on the Applicable Conversion Price of any
outstanding Shares that are Registrable Securities at a rate of 0.25% per annum
for the first 30 days and at a rate of 0.50% per annum thereafter;

provided, however, that the Additional Amounts rate on the Securities shall not
exceed in the aggregate 0.50% per annum and shall not be payable under more than
one clause above for any given period of time, except that if Additional Amounts
would be payable

 

 

6

 


--------------------------------------------------------------------------------



 

under more than one clause above, but at a rate of 0.25% per annum under one
clause and at a rate of 0.50% per annum under the other, then the Additional
Amounts rate shall be the higher rate of 0.50% per annum; provided further,
however, that (1) upon the filing of the Shelf Registration Statement (in the
case of clause (i) above), (2) upon the effectiveness of the Shelf Registration
Statement (in the case of clause (ii) above), (3) upon the effectiveness of the
Shelf Registration Statement which had ceased to remain effective (in the case
of clause (iii) above), (4) upon the termination of the Deferral Period that
caused the limit on the aggregate duration of Deferral Periods in a period set
forth in Section 3(b) to be exceeded (in the case of clause (iv) above) or (5)
upon the termination of certain transfer restrictions on the Securities as a
result of the application of Rule 144(k) or any successor provision, Additional
Amounts on the Securities as a result of such clause, as the case may be, shall
cease to accrue.

 

Additional Amounts on the Securities, if any, will be payable in cash on March
15 and September 15 of each year (the “Additional Amounts Payment Date”) to
holders of record of outstanding Registrable Securities on each preceding March
1 and September 1. The date of determination of the Applicable Conversion Price
of any outstanding Shares that are Registrable Securities shall be the Business
Day immediately preceding the Additional Amounts Payment Date; provided that,
any Additional Amounts accrued with respect to any New Notes or portion thereof
called for redemption on a redemption date or converted into Shares on a
conversion date prior to the Registration Default shall, in any such event, be
paid instead to the Holder who submitted such New Notes or portion thereof for
redemption or conversion on the applicable redemption date or conversion date,
as the case may be, on such date (or promptly following the conversion date, in
the case of conversion). Following the cure of all Registration Defaults
requiring the payment of Additional Amounts by the Company to the Holders of
Registrable Securities pursuant to this Section, the accrual of Additional
Amounts will cease (without in any way limiting the effect of any subsequent
Registration Default requiring the payment of Additional Amounts by the
Company).

 

The Trustee shall be entitled, on behalf of Holders of Securities, to seek any
available remedy for the enforcement of this Agreement, including for the
payment of any Additional Amounts. Notwithstanding the foregoing, the parties
agree that the sole monetary damages payable for a violation of the terms of
this Agreement with respect to which liquidated damages are expressly provided
shall be as set forth in this Section 2(d). Nothing shall preclude a Notice
Holder or Holder of Registrable Securities from pursuing or obtaining specific
performance or other equitable relief with respect to this Agreement.

 

 

3.

Registration Procedures.

The following provisions shall apply to the Shelf Registration Statement filed
pursuant to Section 2:

 

 

(a)

The Company shall:

(i)           prepare and file with the Commission a registration statement with
respect to the shelf registration on any form which may be utilized by the

 

 

7

 


--------------------------------------------------------------------------------



 

Company and which shall permit the disposition of the Registrable Securities in
accordance with the intended method or methods thereof, as specified in writing
by the Holders of the Registrable Securities, and use its reasonable efforts to
cause such registration statement to become effective in accordance with Section
2(a) above;

(ii)          before filing any Shelf Registration Statement or Prospectus or
any amendments or supplements thereto with the Commission, furnish to the Dealer
Manager copies of all such documents proposed to be filed and use reasonable
efforts to reflect in each such document when so filed with the Commission such
comments as the Dealer Manager reasonably shall propose within three (3)
Business Days of the delivery of such copies to the Dealer Manager;

(iii)        use its reasonable efforts to prepare and file with the Commission
such amendments and post-effective amendments to the Shelf Registration
Statement and file with the Commission any other required document as may be
necessary to keep such Shelf Registration Statement continuously effective until
the expiration of the Effective Period; cause the related Prospectus to be
supplemented by any required Prospectus supplement, and as so supplemented to be
filed pursuant to Rule 424 (or any similar provisions then in force) under the
Securities Act; and comply with the provisions of the Securities Act applicable
to it with respect to the disposition of all Securities covered by such Shelf
Registration Statement during the Effective Period in accordance with the
intended methods of disposition by the sellers thereof set forth in such Shelf
Registration Statement as so amended or such Prospectus as so supplemented;

(iv)         promptly notify the Notice Holders of Registrable Securities (A)
when such Shelf Registration Statement or the Prospectus included therein or any
amendment or supplement to the Prospectus or post-effective amendment has been
filed with the Commission, and, with respect to such Shelf Registration
Statement or any post-effective amendment, when the same has become effective,
(B) of any request, following the effectiveness of the Shelf Registration
Statement, by the Commission or any other Federal or state governmental
authority for amendments or supplements to the Shelf Registration Statement or
related Prospectus or for additional information, (C) of the issuance by the
Commission of any stop order suspending the effectiveness of such Shelf
Registration Statement or the initiation or written threat of any proceedings
for that purpose, (D) of the receipt by the Company of any notification with
respect to the suspension of the qualification of the Registrable Securities for
sale in any jurisdiction or the initiation or written threat of any proceeding
for such purpose, (E) of the occurrence of (but not the nature of or details
concerning) any event or the existence of any fact (a “Material Event”) as a
result of which any Shelf Registration Statement shall contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, or
any Prospectus shall contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in the light of the

 

 

8

 


--------------------------------------------------------------------------------



 

circumstances under which they were made, not misleading (provided, however,
that no notice by the Company shall be required pursuant to this clause (E) in
the event that the Company either promptly files a Prospectus supplement to
update the Prospectus or a Form 8-K or other appropriate Exchange Act report
that is incorporated by reference into the Shelf Registration Statement, which,
in either case, contains the requisite information with respect to such Material
Event that results in such Shelf Registration Statement no longer containing any
untrue statement of material fact or omitting to state a material fact necessary
to make the statements contained therein not misleading), (F) of the
determination by the Company that a post-effective amendment to the Shelf
Registration Statement will be filed with the Commission, which notice may, at
the discretion of the Company (or as required pursuant to Section 3(b)), state
that it constitutes a Deferral Notice, in which event the provisions of Section
3(b) shall apply or (G) at any time when a Prospectus is required to be
delivered under the Securities Act, that the Shelf Registration Statement,
Prospectus, amendment or supplement or post-effective amendment does not conform
in all material respects to the applicable requirements of the Securities Act
and the Trust Indenture Act and the rules and regulations of the Commission
thereunder;

(v)          prior to any public offering of the Registrable Securities pursuant
to the Shelf Registration Statement, use reasonable efforts to register or
qualify or cooperate with the Notice Holders in connection with the registration
or qualification (or exemption from such registration or qualification) of such
Registrable Securities for offer and sale under the securities or Blue Sky laws
of such jurisdictions within the United States as any Notice Holder reasonably
requests in writing (which request may be included in the Notice and
Questionnaire); prior to any public offering of the Registrable Securities
pursuant to the Shelf Registration Statement, use its reasonable efforts to keep
each such registration or qualification (or exemption therefrom) effective
during the Effective Period in connection with such Notice Holder’s offer and
sale of Registrable Securities pursuant to such registration or qualification
(or exemption therefrom) and do any and all other acts or things necessary or
advisable to enable the disposition in such jurisdictions of such Registrable
Securities in the manner set forth in the Shelf Registration Statement and the
related Prospectus; provided, that the Company will not be required to (i)
qualify as a foreign corporation or as a dealer in securities in any
jurisdiction where it would not otherwise be required to qualify but for this
Agreement or (ii) take any action that would subject it to general service of
process in suits or to taxation in any such jurisdiction where it is not then so
subject;

(vi)         use its reasonable best efforts to prevent the issuance of, and if
issued, to obtain the withdrawal of, any order suspending the effectiveness of
the Shelf Registration Statement or any post-effective amendment thereto, and to
lift any suspension of the qualification of any of the Registrable Securities
for sale in any jurisdiction in which they have been qualified for sale, in each
case at the earliest practicable date;

 

 

9

 


--------------------------------------------------------------------------------



 

 

(vii)       upon reasonable notice, for a reasonable period prior to the filing
of the Shelf Registration Statement, and throughout the Effective Period, make
available at reasonable times at the Company’s principal place of business or
such other reasonable place for inspection by a representative appointed by the
Notice Holders in connection with an underwritten offering (or any underwriter,
placement agent or counsel acting on their behalf), who shall certify to the
Company that they have a current intention to sell their Registrable Securities
pursuant to the Shelf Registration Statement, such financial and other
information and books and records of the Company, and cause the officers,
directors, employees and independent certified public accountants of the Company
to respond to such inquiries, as shall be reasonably necessary, in the judgment
of the counsel to such Notice Holders, to conduct a reasonable “due diligence”
investigation; provided, however, that each such representative appointed by the
Notice Holders in connection with an underwritten offering shall be required to
maintain in confidence and not to disclose to any other Person any information
or records reasonably designated by the Company in writing as being
confidential, until such time as (A) such information becomes a matter of public
record (whether by virtue of its inclusion in the Shelf Registration Statement
or otherwise) or (B) such Person shall be required so to disclose such
information pursuant to a subpoena or order of any court or other governmental
agency or body having jurisdiction over the matter (subject to the requirements
of such order, and only after such Person shall have given the Company prompt
prior written notice of such requirement and the opportunity to contest the same
or seek an appropriate protective order);

(viii)      if reasonably requested by the Dealer Manager or any Notice Holder,
promptly incorporate in a Prospectus supplement or post-effective amendment to
the Shelf Registration Statement such information as the Dealer Manager or such
Notice Holder shall, on the basis of a written opinion of nationally-recognized
counsel experienced in such matters, determine to be required to be included
therein by applicable law and make any required filings of such Prospectus
supplement or such post-effective amendment; provided that the Company shall not
be required to take any actions under this Section 3(a)(viii) that are not, in
the reasonable opinion of counsel for the Company, in compliance with applicable
law;

(ix)         promptly furnish to each Notice Holder and the Dealer Manager, upon
their request and without charge, at least one (1) conformed copy of the Shelf
Registration Statement and any amendments thereto, including financial
statements but excluding schedules, all documents incorporated or deemed to be
incorporated therein by reference and all exhibits (unless requested in writing
to the Company by such Notice Holder or the Dealer Manager, as the case may be);
and

(x)          during the Effective Period, deliver to each Notice Holder in
connection with any sale of Registrable Securities pursuant to the Shelf
Registration Statement, without charge, as many copies of the Prospectus
relating

 

 

10

 


--------------------------------------------------------------------------------



 

to such Registrable Securities (including each preliminary prospectus) and any
amendment or supplement thereto as such Notice Holder may reasonably request;
and the Company hereby consents (except during such periods that a Deferral
Notice is outstanding and has not been revoked) to the use of such Prospectus or
each amendment or supplement thereto by each Notice Holder in connection with
any offering and sale of the Registrable Securities covered by such Prospectus
or any amendment or supplement thereto in the manner set forth therein.

(b)          Upon (A) the issuance by the Commission of a stop order suspending
the effectiveness of the Shelf Registration Statement or the initiation of
proceedings with respect to the Shelf Registration Statement under Section 8(d)
or 8(e) of the Securities Act, (B) the occurrence of any event or the existence
of any Material Event as a result of which the Shelf Registration Statement
shall contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, or any Prospectus shall contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, or (C) the occurrence or existence
of any corporate development that, in the discretion of the Company, makes it
appropriate to suspend the availability of the Shelf Registration Statement and
the related Prospectus, the Company will (i) in the case of clause (B) above,
subject to the third sentence of this provision, as promptly as practicable
prepare and file a post-effective amendment to such Shelf Registration Statement
or a supplement to the related Prospectus or any document incorporated therein
by reference or file any other required document that would be incorporated by
reference into such Shelf Registration Statement and Prospectus so that such
Shelf Registration Statement does not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading, and such Prospectus
does not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, as thereafter delivered to the purchasers of the Registrable
Securities being sold thereunder, and, in the case of a post-effective amendment
to the Shelf Registration Statement, subject to the third sentence of this
provision, use reasonable efforts to cause it to be declared effective as
promptly as is practicable, and (ii) give notice to the Notice Holders that the
availability of the Shelf Registration Statement is suspended (a “Deferral
Notice”). Upon receipt of any Deferral Notice, each Notice Holder agrees not to
sell any Registrable Securities pursuant to the Shelf Registration Statement
until such Notice Holder’s receipt of copies of the supplemented or amended
Prospectus provided for in clause (i) above, or until it is advised in writing
by the Company that the Prospectus may be used, and has received copies of any
additional or supplemental filings that are incorporated or deemed incorporated
by reference in such Prospectus. The Company will use its reasonable best
efforts to ensure that the use of the Prospectus may be resumed (x) in the case
of clause (A) above, as promptly as practicable, (y) in the case of clause (B)
above, as soon as, in the sole judgment of the Company, public disclosure of
such Material Event would not be prejudicial to or contrary to the interests of
the Company or, if necessary to avoid unreasonable burden or expense, as soon as
practicable thereafter and (z) in the case of

 

 

11

 


--------------------------------------------------------------------------------



 

clause (C) above, as soon as, in the discretion of the Company, such suspension
is no longer appropriate; provided that the period during which the availability
of the Shelf Registration Statement and any Prospectus is suspended (the
“Deferral Period”), without the Company incurring any obligation to pay
liquidated damages pursuant to Section 2(d), shall not exceed one hundred and
twenty (120) days in the aggregate in any twelve (12) month period.

(c)          Each Holder of Registrable Securities agrees that upon receipt of
any Deferral Notice from the Company, such Holder shall forthwith discontinue
(and cause any placement or sales agent or underwriters acting on their behalf
to discontinue) the disposition of Registrable Securities pursuant to the
registration statement applicable to such Registrable Securities until such
Holder (i) shall have received copies of such amended or supplemented Prospectus
and, if so directed by the Company, such Holder shall deliver to the Company (at
the Company’s expense) all copies, other than permanent file copies, then in
such Holder’s possession of the Prospectus covering such Registrable Securities
at the time of receipt of such notice or (ii) shall have received notice from
the Company that the disposition of Registrable Securities pursuant to the Shelf
Registration Statement may continue.

(d)          The Company may require each Holder of Registrable Securities as to
which any registration pursuant to Section 2(a) is being effected to furnish to
the Company such information regarding such Holder and such Holder’s intended
method of distribution of such Registrable Securities as the Company may from
time to time reasonably request in writing, but only to the extent that such
information is required in order to comply with the Securities Act. Each such
Holder agrees to notify the Company as promptly as practicable of any inaccuracy
or change in information previously furnished by such Holder to the Company or
of the occurrence of any event in either case as a result of which any
Prospectus relating to such registration contains or would contain an untrue
statement of a material fact regarding such Holder or such Holder’s intended
method of disposition of such Registrable Securities or omits to state any
material fact regarding such Holder or such Holder’s intended method of
disposition of such Registrable Securities required to be stated therein or
necessary to make the statements therein not misleading, and promptly to furnish
to the Company any additional information required to correct and update any
previously furnished information or required so that such Prospectus shall not
contain, with respect to such Holder or the disposition of such Registrable
Securities, an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading.

(e)          The Company shall comply with all applicable rules and regulations
of the Commission and make generally available to its securityholders earning
statements (which need not be audited) satisfying the provisions of Section
11(a) of the Securities Act and Rule 158 thereunder (or any similar rule
promulgated under the Securities Act) no later than 45 days after the end of any
12-month period (or 90 days after the end of any 12-month period if such period
is a fiscal year) commencing on the first day of the first fiscal quarter of the
Company commencing after the effective date of the Shelf Registration Statement,
which statements shall cover said 12-month periods.

 

 

12

 


--------------------------------------------------------------------------------



 

 

(f)           The Company shall provide a CUSIP number for all Registrable
Securities covered by the Shelf Registration Statement not later than the
effective date of such Shelf Registration Statement and provide the Trustee for
the New Notes and the transfer agent for the Shares with printed certificates
for the Registrable Securities that are in a form eligible for deposit with The
Depository Trust Company.

(g)          The Company shall use its reasonable efforts to provide such
information as is required for any filings required to be made with the NASD.

(h)          Until the expiration of two years after the Exchange Date, the
Company will not, and will not permit any of its “affiliates” (as defined in
Rule 144) to, resell any of the Securities that have been reacquired by any of
them except pursuant to an effective registration statement under the Securities
Act.

(i)           The Company shall cause the Indenture to be qualified under the
Trust Indenture Act in a timely manner.

(j)           The Company shall enter into such customary agreements and take
all such other necessary and lawful actions in connection therewith (including
those requested by the Majority Holders of the Registrable Securities being
sold) in order to expedite or facilitate disposition of such Registrable
Securities.

 

4.

Holder’s Obligations.

Each Holder agrees, by acquisition of the Registrable Securities, that no Holder
of Registrable Securities shall be entitled to sell any of such Registrable
Securities pursuant to the Shelf Registration Statement or to receive a
Prospectus relating thereto, unless such Holder has furnished the Company with a
Notice and Questionnaire as required pursuant to Section 2(c) hereof (including
the information required to be included in such Notice and Questionnaire) and
the information set forth in the next sentence. Each Notice Holder agrees
promptly to furnish to the Company all information required to be disclosed in
order to make the information previously furnished to the Company by such Notice
Holder not misleading and any other information regarding such Notice Holder and
the distribution of such Registrable Securities as may be required to be
disclosed in the Shelf Registration Statement under applicable law or pursuant
to Commission comments. Each Holder further agrees not to sell any Registrable
Securities pursuant to the Shelf Registration Statement without delivering, or
causing to be delivered, a Prospectus to the purchaser thereof as required under
applicable law, and, following termination of the Effective Period, to notify
the Company, within 10 business days of a request by the Company, of the amount
of Registrable Securities sold pursuant to the Shelf Registration Statement and,
in the absence of a response, the Company may assume that all of the Holder’s
Registrable Securities were so sold.

 

 

5.

Registration Expenses.

The Company agrees to bear and to pay or cause to be paid promptly upon request
being made therefor all expenses incident to the Company’s performance of or
compliance with this Agreement, including (a) all Commission and any NASD
registration and filing fees and

 

13

 


--------------------------------------------------------------------------------



 

expenses, (b) all fees and expenses in connection with the qualification of the
Securities for offering and sale under the State securities and Blue Sky laws
referred to in Section 3(a)(v) hereof, including reasonable fees and
disbursements of one counsel for the placement agent or underwriters, if any, in
connection with such qualifications, (c) all expenses relating to the
preparation, printing, distribution and reproduction of the Shelf Registration
Statement, the related Prospectus, each amendment or supplement to each of the
foregoing, the certificates representing the Securities and all other documents
relating hereto, (d) fees and expenses of the Trustee under the Indenture, any
escrow agent or custodian, and of the registrar and transfer agent for the
Shares, (e) fees, disbursements and expenses of counsel and independent
certified public accountants of the Company (including the expenses of any
opinions or “comfort” letters required by or incident to such performance and
compliance) and (f) reasonable fees, disbursements and expenses of one counsel
for the Holders of Registrable Securities retained in connection with the Shelf
Registration Statement, as selected by the Company (unless reasonably objected
to by the Majority Holders of the Registrable Securities being registered, in
which case the Majority Holders shall select such counsel for the Holders), and
fees, expenses and disbursements of any other Persons, including special
experts, retained by the Company in connection with such registration
(collectively, the “Registration Expenses”). To the extent that any Registration
Expenses are incurred, assumed or paid by any Holder of Registrable Securities
or any placement agent therefor or underwriter thereof, the Company shall
reimburse such Person for the full amount of the Registration Expenses so
incurred, assumed or paid promptly after receipt of a documented request
therefor. Notwithstanding the foregoing, the Holders of the Registrable
Securities being registered shall pay all placement agent fees and commissions
and underwriting discounts and commissions attributable to the sale of such
Registrable Securities and the fees and disbursements of any counsel or other
advisors or experts retained by such Holders (severally or jointly), other than
the counsel and experts specifically referred to above.

 

 

6.

Indemnification and Contribution.

(a)          The Company agrees to indemnify and hold harmless each Holder of
Securities covered by any Shelf Registration Statement, the directors, officers,
employees, Affiliates and agents of each such Holder and each Person who
controls any such Holder within the meaning of either the Securities Act or the
Exchange Act against any and all losses, claims, damages or liabilities, joint
or several, to which they or any of them may become subject under the Securities
Act, the Exchange Act or other federal or state statutory law or regulation, at
common law or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in the Shelf
Registration Statement as originally filed or in any amendment thereof, or in
any preliminary Prospectus or the Prospectus, or in any amendment thereof or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading (in the case of any
preliminary Prospectus or the Prospectus, in the light of the circumstances
under which they were made), and agrees to reimburse each such indemnified
party, as incurred, for any legal or other expenses reasonably incurred by it in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company will not be liable in
any such case to the extent that any such loss, claim, damage or liability
arises out of or is based upon any

 

 

14

 


--------------------------------------------------------------------------------



 

such untrue statement or alleged untrue statement or omission or alleged
omission made therein in reliance upon and in conformity with written
information relating to the party claiming indemnification furnished to the
Company by or on behalf of the party claiming indemnification specifically for
inclusion therein. This indemnity agreement shall be in addition to any
liability that the Company may otherwise have.

The Company also agrees to indemnify as provided in this Section 6(a) or
contribute as provided in Section 6(d) hereof to Losses of each underwriter, if
any, of Securities registered under the Shelf Registration Statement, its
directors, officers, employees, Affiliates or agents and each Person who
controls such underwriter on substantially the same basis as that of the
indemnification of the selling Holders provided in this paragraph (a) and shall,
if requested by any Holder, enter into an underwriting agreement reflecting such
agreement.

(b)          Each Holder of Securities covered by the Shelf Registration
Statement severally and not jointly agrees to indemnify and hold harmless the
Company, each of its directors, each of its officers who signs the Shelf
Registration Statement and each Person who controls the Company within the
meaning of either the Securities Act or the Exchange Act, to the same extent as
the foregoing indemnity from the Company to each such Holder, but only with
reference to written information relating to such Holder furnished to the
Company by or on behalf of such Holder specifically for inclusion in the
documents referred to in the foregoing indemnity. This indemnity agreement will
be in addition to any liability which any such Holder may otherwise have.

(c)          Promptly after receipt by an indemnified party under this Section 6
of notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 6, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses; and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or (b)
above. The indemnifying party shall be entitled to appoint counsel (including
local counsel) of the indemnifying party’s choice at the indemnifying party’s
expense to represent the indemnified party in any action for which
indemnification is sought (in which case the indemnifying party shall not
thereafter be responsible for the fees and expenses of any separate counsel,
other than local counsel if not appointed by the indemnifying party, retained by
the indemnified party or parties except as set forth below); provided, however,
that such counsel shall be satisfactory to the indemnified party.
Notwithstanding the indemnifying party’s election to appoint counsel (including
local counsel) to represent the indemnified party in an action, the indemnified
party shall have the right to employ separate counsel (including local counsel),
and the indemnifying party shall bear the reasonable fees, costs and expenses of
such separate counsel if (i) the use of counsel chosen by the indemnifying party
to represent the indemnified party would present such counsel with a conflict of
interest; (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying

 

 

15

 


--------------------------------------------------------------------------------



 

party and the indemnified party shall have reasonably concluded that there may
be legal defenses available to it and/or other indemnified parties that are
different from or additional to those available to the indemnifying party; (iii)
the indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of the institution of such action; or (iv) the indemnifying party
shall authorize the indemnified party to employ separate counsel at the expense
of the indemnifying party. An indemnifying party will not, without the prior
written consent of the indemnified parties, settle or compromise or consent to
the entry of any judgment with respect to any pending or threatened claim,
action, suit or proceeding in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified parties are actual or
potential parties to such claim or action) unless such settlement, compromise or
consent includes an unconditional release of each indemnified party from all
liability arising out of such claim, action, suit or proceeding.

(d)          In the event that the indemnity provided in paragraph (a) or (b) of
this Section 6 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, then each applicable indemnifying party shall have a joint
and several obligation to contribute to the aggregate losses, claims, damages
and liabilities (including legal or other expenses reasonably incurred in
connection with investigating or defending such loss, claim, liability, damage
or action) (collectively “Losses”) to which such indemnified party may be
subject in such proportion as is appropriate to reflect the relative benefits
received by such indemnifying party, on the one hand, and such indemnified
party, on the other hand, from the Exempted Exchanges and the Shelf Registration
Statement which resulted in such Losses; provided, however, that in no case
shall any subsequent Holder of any Securities be responsible, in the aggregate,
for any amount in excess of the fees payable to the Dealer Manager applicable to
such Security, as set forth in the Exempted Exchange Material, nor shall any
underwriter be responsible for any amount in excess of the underwriting discount
or commission applicable to the securities purchased by such underwriter under
the Shelf Registration Statement which resulted in such Losses. If the
allocation provided by the immediately preceding sentence is unavailable for any
reason, the indemnifying party and the indemnified party shall contribute in
such proportion as is appropriate to reflect not only such relative benefits but
also the relative fault of such indemnifying party, on the one hand, and such
indemnified party, on the other hand, in connection with the statements or
omissions which resulted in such Losses as well as any other relevant equitable
considerations. Benefits received by the Company shall be deemed to be equal to
the sum of (x) the aggregate principal amount of the Existing Notes exchanged in
the Exempted Exchanges (before deducting expenses) as set forth in the Exempted
Exchange Material and (y) the total amount of Additional Amounts which the
Company was not required to pay as a result of registering the Securities
covered by the Shelf Registration Statement which resulted in such Losses.
Benefits received by the Dealer Manager shall be deemed to be equal to the
aggregate amount of fees paid by the Company in connection with the Exchange
Offer under the Dealer Manager Agreement, and benefits received by any other
Holders shall be deemed to be equal to the value of receiving the Securities
registered under the Securities Act. Benefits received by any underwriter shall
be deemed to be equal to the total underwriting discounts and commissions, as
set forth on the cover page of the Prospectus forming a part of the Shelf

 

 

16

 


--------------------------------------------------------------------------------



 

Registration Statement which resulted in such Losses. Relative fault shall be
determined by reference to, among other things, whether any untrue or any
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact relates to information provided by the indemnifying party,
on the one hand, or by the indemnified party, on the other hand, the intent of
the parties and their relative knowledge, access to information and opportunity
to correct or prevent such untrue statement or omission. The parties agree that
it would not be just and equitable if contribution were determined by pro rata
allocation (even if the Holders were treated as one entity for such purpose) or
any other method of allocation which does not take account of the equitable
considerations referred to above. Notwithstanding the provisions of this
paragraph (d), no Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. For purposes of this Section 6, each Person who controls a
Holder within the meaning of either the Securities Act or the Exchange Act and
each director, officer, employee and agent of such Holder shall have the same
rights to contribution as such Holder, and each Person who controls the Company
within the meaning of either the Securities Act or the Exchange Act, each
officer of the Company who shall have signed the Shelf Registration Statement
and each director of the Company shall have the same rights to contribution as
the Company, subject in each case to the applicable terms and conditions of this
paragraph (d).

(e)          The provisions of this Section 6 shall remain in full force and
effect, regardless of any investigation made by or on behalf of any Holder or
the Company or any of the indemnified Persons referred to in this Section 6, and
shall survive the sale by a Holder of securities covered by the Shelf
Registration Statement.

 

7.

Rule 144.

The Company covenants to the Holders of Registrable Securities that the Company
shall use its reasonable efforts to timely file the reports required to be filed
by it under the Exchange Act or the Securities Act (including the reports under
Section 13 and 15(d) of the Exchange Act referred to in subparagraph (c)(1) of
Rule 144 adopted by the Commission under the Securities Act) and the rules and
regulations adopted by the Commission thereunder, all to the extent required
from time to time to enable such Holder to sell Registrable Securities without
registration under the Securities Act within the limitations of the exemption
provided by Rule 144 under the Securities Act, as such Rule may be amended from
time to time, or any similar or successor rule or regulation hereafter adopted
by the Commission. Upon the request of any Holder of Registrable Securities in
connection with that Holder’s sale pursuant to Rule 144, the Company shall
deliver to such Holder a written statement as to whether it has complied with
such requirements.

 

 

8.

Inconsistent Agreements.

The Company has not entered into, and agrees not to enter into, any agreement
with respect to its securities that is inconsistent with the rights granted to
the Holders herein or that otherwise conflict with the provisions hereof.

 

 

17

 


--------------------------------------------------------------------------------



 

 

 

9.

Miscellaneous.

(a)          Entire Agreement; Amendments. This Agreement and the other writings
referred to herein (including the Indenture) or delivered pursuant hereto which
form a part hereof contain the entire understanding of the parties and
supersedes all prior agreements and understandings between the parties with
respect to its subject matter. This Agreement may be amended and the observance
of any term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively) only by a written instrument
duly executed by the Company and the Majority Holders of the Registrable
Securities at the time outstanding.

(b)          Notices. All notices, requests, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given when delivered by hand, if delivered personally or by courier, or
three days after being deposited in the mail (registered or certified mail,
postage prepaid, return receipt requested) as follows:

(i)           If to the Company, to it at 1114 Avenue of the Americas, 19th
Floor, New York, New York 10036 Attention: General Counsel;

(ii)          If to the Dealer Manager, to the address set forth in the Dealer
Manager Agreement; and

(iii)        If to a Holder, to the address of such Holder set forth in the
security register, the Notice and Questionnaire or other records of the Company,

or to such other address as the Company, the Dealer Manager or any such Holder
may have furnished to the other parties in writing in accordance herewith,
except that notices of change of address shall be effective only upon receipt.

(c)          Remedies. Nothing shall preclude a Notice Holder or Holder of
Registrable Securities from pursuing or obtaining specific performance or other
equitable relief with respect to this Agreement.

(d)          Successors. This Agreement shall be binding upon, shall inure to
the benefit of and shall be enforceable by the respective successors and assigns
of the parties hereto. In the event that any transferee of any Holder of
Registrable Securities shall acquire Registrable Securities, in any manner,
whether by gift, bequest, purchase, operation of law or otherwise, such
transferee shall, without any further writing or action of any kind, be deemed a
party hereto for all purposes and such Registrable Securities shall be held
subject to all of the terms of this Agreement, and by taking and holding such
Registrable Securities such transferee shall be entitled to receive the benefits
of, and be conclusively deemed to have agreed to be bound by and to perform, all
of the applicable terms and provisions of this Agreement.

(e)          Survival. The respective indemnities, agreements, representations,
warranties and each other provision set forth in this Agreement or made pursuant
hereto shall remain in full force and effect regardless of any investigation (or
statement as to the

 

 

18

 


--------------------------------------------------------------------------------



 

results thereof) made by or on behalf of any Holder of Registrable Securities,
any director, officer or partner of such Holder, any agent or underwriter or any
director, officer or partner thereof, or any controlling person of any of the
foregoing, and shall survive delivery of and payment for the Registrable
Securities pursuant to the Exempted Exchange Material and the transfer and
registration of Registrable Securities by such Holder.

(f)           Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED IN THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICTS OF LAW RULES OF SAID STATE.

(g)          Headings. The descriptive headings of the several Sections and
paragraphs of this Agreement are inserted for convenience only, do not
constitute a part of this Agreement and shall not affect in any way the meaning
or interpretation of this Agreement.

(h)          Counterparts. This Agreement may be executed by the parties in
counterparts, each of which shall be deemed to be an original, but all such
respective counterparts shall together constitute one and the same instrument.

(i)           Severability. In the event that any one of more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
shall be enforceable to the fullest extent permitted by law.

(j)           Securities Held by the Company, etc. Whenever the consent or
approval of Holders of a specified percentage of Securities is required
hereunder, Securities held by the Company or its Affiliates (other than
subsequent Holders of Securities if such subsequent Holders are deemed to be
Affiliates solely by reason of their holdings of such Securities) shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage.

 

 

19

 


--------------------------------------------------------------------------------



 

 

Agreed to and accepted as of the date referred to above.

 

Very truly yours,

THE INTERPUBLIC GROUP OF COMPANIES, INC.

 

By: /s/ Nicholas J. Camera         

Name: Nicholas J. Camera

Title: Senior Vice President, General Counsel and Secretary

 

 

 



 

 

 

 

 

 

 

20

 


--------------------------------------------------------------------------------



 

 

UBS SECURITIES LLC

By: /s/ Hu Yang                  Name: Hu Yang   Title: Executive Director
Global Liability Management
UBS Securities LLC        

By:

/s/ Eduardo Menge      

Name:

Eduardo Menge  

Title:

Associate Director

 

 

 

 

 

21

 

 

 